 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 242Kamtech, Inc. and International Brotherhood of Boil-ermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers, AFLŒCIO. Cases 25ŒCAŒ25047Œ1 and 25ŒCAŒ25047Œ2 January 31, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND WALSH On July 23, 1999, Administrative Law Judge Karl H. Buschmann issued the attached decision. The Respon-dent and the General Counsel filed exceptions and sup-porting briefs. The General Counsel and the Charging Party filed answering briefs to the Respondent™s excep-tions, and the Respondent filed a reply brief, as well as an answering brief to the General Counsel™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions,2 as modified and set forth in full below.3                                                                                                                                                        1 The Respondent has excepted to some of the judge's credibility findings. The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect. Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. The Respondent excepts to the judge™s crediting of employee Mark Rountree notwithstanding Rountree™s 1997 conviction for shoplifting. The Respondent contends that Rountree ﬁliedﬂ by failing to reveal this conviction during his cross-examination. The record, however, does not establish that Rountree deliberately withheld the fact of the conviction. Although the Respondent™s counsel identified a 1983 conviction and then asked Rountree about ﬁother convictions,ﬂ he chose to end his cross-examination immediately after Rountree responded by identifying a second 1983 conviction. More significantly, the judge subsequently noted on the record that criminal convictions involving dishonesty are relevant in assessing credibility and admitted a Respondent exhibit documenting Rountree™s 1997 conviction. It is accordingly clear that the judge took the conviction and related testimony into consideration, even though he did not refer to the conviction in his decision. See Franklin Iron & Metal Corp., 315 NLRB 819 fn. 1 (1994). In describing the testimony of witness Wilmer Sellers, the judge mistakenly states that Sellers testified that while he was administering a welding test to applicant Richard Griffin, Griffin volunteered to him that he was a union member.  In fact, Sellers testified that it was some-time later, after Griffin had been hired by the Respondent, that Griffin volunteered the information about his union affiliation. Sellers™ testi-mony on this point is not material to the judge™s stated reasons for finding Sellers™ testimony to be generally less credible than that of witnesses Mitch Dotson and Robert Young. Thus, the error is not grounds for overturning the judge™s credibility determination. 2 No exceptions were filed to the disposition of allegations dismissed by the judge. 3 The General Counsel filed limited exceptions to the judge™s failure to provide language in his recommended Order and notice explicitly protecting the seniority and other rights the discriminatees would have enjoyed absent the Respondent™s discrimination against them.  We find merit in these exceptions and will accordingly modify the judge™s rec-ommended Order and notice. 1. The judge found that the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by refusing to ﬁhire or consider for hireﬂ Michael Cornell as a welder at its Hawesville facility. We agree that the Respondent, due to union animus, failed to give Cornell, a former Kamtech welder, an opportunity to take a welding test in order to determine whether he was qualified for a welding job.4 The welding test was an established part of the Respon-dent™s hiring process for welders,5 and the Respondent administered the test to a number of other job applicants during the period when Cornell was requesting reem-ployment. We therefore adopt the judge™s finding that the Respondent unlawfully refused to consider Cornell for employment.6 However, because it is unclear whether Cornell would have passed the welding test had he taken it, we cannot find that the Respondent unlawfully refused to hire him.  4 We reject the Respondent™s contention that the judge erred in rely-ing on certain testimony from Ricky Cox because it was ﬁdouble hear-say.ﬂ Cox, a welder at the Respondent™s Hawesville facility whom the judge credited as ﬁthe most impartial witness,ﬂ testified that he learned that the Respondent needed additional welders at Hawesville. He con-tacted Rountree (who had recently been terminated from the Respon-dent™s Owensboro facility) to confirm that Rountree was available for work. Cox then suggested Rountree™s name to Hawesville Pipe Fore-man Okie Lacey, one of four foremen whom the judge found to be statutory supervisors. (The Respondent has not excepted to that find-ing.) Then, according to Cox: He [Lacey] said, yeah, we needŠwe can use a welder, and he went down to the office and came back later and asked me the guy™s name again. I said Mark Rountree, and he said, well, we can™t hire him, they™ve got him on a list down here. He started some union problems at [the Owensboro facility], trying to organize the union. Contrary to the Respondent™s contention, Lacey™s statements are at-tributable to the Respondent as a party admission not barred by the hearsay rule. E.g., Quality Control Electric, 323 NLRB 238 (1997); Glenroy Construction Co., 215 NLRB 866 (1974), enfd. 527 F.2d 465 (7th Cir. 1975).  The judge™s reliance on Cox™s testimony to support his finding that the Respondent acted from union animus in discharging Roundtree and in refusing to allow Cornell to take a welding test was accordingly permissible. 5 The Respondent™s practice was to hire apparently qualified appli-cants and administer the welding test during their first day of employ-ment. 6 The Respondent does not dispute that under its hiring policy Cor-nell was entitled to a hiring preference over applicants who were not former Kamtech employees. Further, the General Counsel does not dispute that the Respondent was in need only of ﬁtigﬂ welders on the date Cornell attempted to apply.  The Respondent™s assessment of whether the applicant was qualified to work as a tig welder was de-pendent on the applicant™s performance in the welding test, and the Respondent™s project manager conceded that Cornell would have been hired if he had been a tig welder. The judge™s analysis of the refusal-to-consider violation is therefore consistent with the Board™s recent deci-sion in FES, 331 NLRB 9 (2000). 333 NLRB No. 33  KAMTECH, INC. 243Accordingly, consistent with 
FES supra
, we will modify 
the remedy in the judge™s recommended order to require 
the Respondent, upon Cornell™s request, to administer the 
welding test to determine whether he was qualified to 
perform welding work of the type required at the Re-
spondent™s Hawesville facility from July through August 
1996. The Respondent will be required to offer Cornell 

employment and make-whole relief contingent on the 
outcome of that test, as determined in the compliance 
stage of this proceeding, and pursuant to the require-
ments of 
Dean General Contractors
, 285 NLRB 573 
(1987).
7 2. The judge found that the Respondent unlawfully re-
fused to hire Mitch Dotson and Robert Young. The 
Board™s decision in 
FES
 sets forth the framework for 
analysis of refusal-to-hire 
and refusal-to-consider viola-
tions. The Board has decided to remand the allegations 
concerning the refusal to hire Dotson and Young to the 
judge for further consideration in light of 
FES
, including, 
if necessary, reopening the re
cord to obtain evidence 
required to decide the issue under the 
FES
 framework. 
The Respondent has excepted to the judge™s findings 
that it committed other violations of Section 8(a)(1) and 

(3) of the Act.  We find no merit in the exceptions and 
adopt the judge™s findings.  Neither these findings, nor 
the findings concerning the discharge of Mark Rountree 
and the refusal to consider for hire Michael Cornell, 
implicate our decision in 
FES
, and there is no reason to 
delay the resolution of those portions of the case pending 

the outcome of the limited remand we are ordering with 
respect to Dotson and Young.  Accordingly, we have 
decided to issue a final Order with respect to those viola-
tions.  See 
Masiongale Electrica
l-Mechanical, Inc.
, 331 
NLRB 534 (2000).
8                                                           
                                                                                             
7 The judge™s recommended remedy would require the Respondent 
to reinstate Mark Rountree to his former position, and to hire Cornell 
for the position for which he applied, or to ﬁsubstantially equivalent 
positions at new jobsites, if necessary.ﬂ
  There is insuff
icient evidence in the record to establish whether the Respondent has a policy or prac-
tice of transferring job applicants or employees from one site to an-
other, an issue which we find was not fully litigated in the underlying 
proceeding.  Accordingly, we will al
so defer this issue to the compli-
ance stage in accord with 
Dean General Contractors
.  For reasons set forth in his dissents in 
Ferguson Electric Co
., 330 
NLRB 514 (2000), and 
Tualitin Electric, 331 NLRB 36 (2000),
 Mem-
ber Hurtgen disagrees with 
Dean, at least as applied to ﬁsaltﬂ situations.  
In Member Hurtgen™s view, it is a
ppropriate, in these situations, to 
place on the union the burden of coming forward with evidence that the 
ﬁsaltﬂ would have gone on to subseque
nt jobs if he had not been dis-
charged. 8 Although we agree with the judge that employee Rountree was 
unlawfully discharged, we do not rely
 on his finding that Rountree was 
discharged ﬁfor his refusal to work under unsafe conditions.ﬂ We find it 

unnecessary to resolve the question 
of whether the assigned work was 
in fact unsafe. Rather, we agree with the judge™s finding that the work 
ORDER The National Labor Relations Board orders that the 
Respondent, Kamtech, Inc., Woodstock, New York, its 
officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Failing and refusing to consider for hire applicants 
for employment because they
 are union supporters. 
(b) Interrogating applicants for employment about 
their union background. 
(c) Placing employees™ union activities under surveil-
lance, and creating the impression that such activities are 
under surveillance. 
(d) Denigrating employees for their union support. 
(e) Informing or indicating to employees or job appli-
cants that applications for employment will not be con-
sidered because of applicants™ union support. 
(f) Informing employees that engaging in union activi-
ties will be futile. 
(g) Assigning employees to more onerous working 
conditions, reprimanding employees, shortening em-
ployee breaks, and discharging employees because of 
their union activities. 
(h) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Mark Rountree immediate and full reinstatement to his 
former job, and if that job no longer exists, in a substan-
tially equivalent position
, without prejudice to his senior-
ity or any other rights he would otherwise have enjoyed. 
(b) Make Mark Roundtree whole for any loss of earn-
ings and other benefits suffered as a result of the dis-
crimination against him.  Backpay is to be computed on a 
quarterly basis as prescribed in 
F. W. Woolworth Co.,
 90 NLRB 289 (1950), with interest as computed in 
New Horizons for the Retarded, 
283 NLRB 1173 (1987). 
(c) Within 14 days from the date of this Order, upon 
his request, offer to give Michael Cornell a welding test 
in order to determine whether he was qualified to per-
form welding work of the type required at the Respon-
dent™s Hawesville facility from July through August, 
1996, and, contingent on the outcome of that test, offer 
 assignment was discriminatorily 
motivated, and that the Respondent 
would not have insisted on pain of 
discharge that Rountree perform the 
task as ordered had it not been for his protected concerted activity.  As 
noted by the judge, this finding is supported by evidence that after 
discharging Rountree, the Respondent did not attempt to have any other 
employee perform the task in the manner in which it had ordered Roun-
tree to perform it, and that the work was eventually accomplished by 
building a scaffold, as Rountree had requested. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 244him employment in a substantially equivalent position, without prejudice to his seniority or any other rights he would otherwise have enjoyed. (d) Make Michael Cornell whole for any loss of earn-ings and other benefits suffered as a result of the dis-crimination against him. (e) Within 14 days from the date of this Order, remove from its files any reference to Mark Rountree™s written reprimand and unlawful discharge, and any reference to the refusal or failure to consider Michael Cornell, and within 3 days thereafter notify each individual in writing that this has been done and that the reprimand and dis-charge, or the refusal to consider for employment, will not be used against him in any way. (f) Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, Social Security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of back-pay due under the terms of this Order. (g) Within 14 days after service by the Region, post at its facilities in Woodstock, New York; Owensboro, Ken-tucky; and Hawesville, Kentucky, and all other places where notices customarily are posted, copies of the at-tached notice marked ﬁAppendix.ﬂ9 Copies of the notice, on forms provided by the Regional Director for Region 25, after being signed by the Respondent™s authorized representative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consecutive days in conspicuous places, including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material. In the event that the Respondent fails to ensure that the notices are not altered, defaced, or covered by any other material, or in the event that the Respondent has gone out of business or closed any of the facilities involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since June 4, 1996. (h) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply with this Order.                                                            9 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading, ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ IT IS FURTHER ORDERED that the issue of whether the Respondent violated Section 8(a)(3) and (1) of the Act by refusing to hire Mitch Dotson and Robert Young is severed from the rest of this proceeding and remanded to the administrative law judge for appropriate action as noted above. IT IS FURTHER ORDERED that the administrative law judge shall prepare a supplemental decision setting forth credibility resolutions, findings of fact, conclusions of law, and a recommended Order, as appropriate on remand.  Copies of the supplemental decision shall be served on all parties, after which the provisions of Sec-tion 102.46 of the Board's Rules and Regulations shall be applicable.  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT discharge or otherwise discriminate against employees because they engage in union activity protected by the Act. WE WILL NOT fail and refuse to consider applicants for employment because they are union supporters. WE WILL NOT interrogate applicants for employ-ment about their union background. WE WILL NOT place employees™ union activities un-der surveillance, or create the impression that employees™ union activities are under surveillance. WE WILL NOT denigrate employees because of their union support. WE WILL NOT inform or indicate to employees or job applicants that applications for employment will not be considered because of applicants™ union support. WE WILL NOT inform employees that engaging in union activities will be futile.    KAMTECH, INC. 245WE WILL NOT assign employees to more onerous 
working conditions, reprimand employees, or shorten 
employee break, because of their union activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, 
offer Mark Rountree immediate and full reinstatement to 

his former job or, if that job no longer exists, in a sub-
stantially equivalent position
 without prejudice to his 
seniority or any other rights he would otherwise have 
enjoyed. 
WE WILL, within 14 days from the date of this Order, 
make Mark Rountree whole for any loss of earnings and 
other benefits suffered as a result of the discrimination 
against him. 
WE WILL, within 14 days from the date of this Order, 
upon his request, offer to give Michael Cornell a welding 

test in order to determine whether he was qualified to 
perform welding work of the type required at our 
Hawesville facility from July through August 1996, and 

offer him employment in a substantially equivalent posi-
tion
, without prejudice to his seniority or any other rights 
he would otherwise have enjoyed. 
WE WILL, within 14 days of this Order, make Mi-
chael Cornell whole for any 
loss of earnings and other 
benefits suffered as a result of the discrimination against 
him, contingent on the outcome of that test. 
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to Mark Rountree™s 
written reprimand and unlawful discharge, and any refer-
ence to the refusal to consider Michael Cornell, and 
within 3 days thereafter notify them in writing that this 

has been done and that the reprimand and/or discharge 
and/or refusal to hire or consider for employment will 
not be used against them in any way. 
WE WILL preserve and, within 14 days of a request, 
make available to the Board or its agents for examination 

and copying, all payroll record
s, social security payment 
records, timecards, personnel records and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
 KAMTECH, INC. 
 Michael T. Beck, Esq
.,  for the General Counsel
. Cameron S. Pierce and Eric Smith, Esqs
.,  of Atlanta, Georgia, for the Respondent.
 Michael T. Manley, Esq., of Kansas City, Missouri, for the Charging Party. 
DECISION 
STATEMENT OF THE CASE 
KARL H. BUSCHMANN, Administrative Law Judge.  This case was tried in Owensboro, 
Kentucky, on May 5Œ7 and June 23Œ25, 1998, upon a 
consolidated complaint, dated April 30, 1997.  The charges in support of the complain
t were filed on November 12, 1996, and on April 
17, 1997, as amended, by the International Brot
herhood of Boilermakers, Iron Shipbuilders, 
Blacksmiths, Forgers and Helpers, AFLŒCIO (the Union).  The allegations in the complaint 
accuse the Respondent, Kamtech, Inc
., of violations of Section 8(
a)(1) and (3) of the National 
Labor Relations Act (the Act), including unlawful surveillance of its employees, threats di-

rected at employees, discriminatory discharges, and refusals to hire because of the applicants™ 
union activity. 
The Respondent™s answer filed on May 14, 1997, 
admitted the jurisdictional aspects of the 
complaint and denied the allega
tions of unfair labor practices. 
On the entire record, including my observation 
of the demeanor of th
e witnesses and after 
consideration of the briefs, I make the following 
FINDINGS OF FACT 
I.  JURISDICTION 
The Respondent, Kamtech, Inc., headquartered
 in Woodstock, New York, and a manufac-
turing facility in Owensboro, Kentucky, is engaged in the construction industry doing residen-
tial, industrial, and commercial
 construction.  With purchases and receipts at its Owensboro 
facility of goods in excess of $50,000 from points
 outside the Commonwealth of Kentucky, the 
Respondent is admittedly an employer engaged 
in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
The Union has been a labor organization within
 the meaning of Section 2(5) of the Act. 
Background 
Kamtech had two projects in Kentucky, one in Owensboro and one in Hawesville.  In 
Owensboro, Kamtech was engaged in the construction of a paper manufacturing facility for 
Kimberly-Clark from August 1995 to April 1997, 
which among other employees, required the 
work of welders, pipefitters, riggers, millwrights, helpers, or laborers.  Kamtech also performed 
work on a wastewater plant for Kimberly-Clark in Owensboro.  In Hawesville, Kamtech built a 
boiler as part of a paper digestive system from April 1996 to February 1997.  Most of the 
allegations of unfair labor prac
tices occurred on the Owensboro project under the direction of 
Brian Kear, project manager and John Webster, 
the piping superintendent.  The supervisory 
hierarchy under Webster included David Umstead, general foreman, who supervised the 

following foremen: Buddy Thompson, Eric Blac
kwell, James (Jimbo) 
Haberzettle, Bob Brown-
ing, and Dennis Beaton.  The supervisory status of
 the foremen is contested by the Respondent. 
In summary, the General Counsel™s case show
s that in May 1996, the Union, [Boilermak-
ers] commenced an organizational campaign at Kamtech with a meeting between the Union™s 

organizer, Eugene Forkin and Tony Tarlton, a Kamtech employee in Owensboro.  In June 1996, 
another Kamtech employee Mike Cornell joined 
the Union™s effort to organize the employees 
in Owensboro.  In May, the Union™s organi
zer encouraged two union members who were 
unemployed, Robert Young and James Dotson, to 
apply for jobs at the Owensboro project.  
Dotson had gone to the union hall in search for work at a time when the Union was aware that 
Kamtech needed welders.  The two applicants went to the jobsite in the middle of May and 
spoke at the entrance through the fence to John We
bster.  He made a note of their names.  On 
June 4, 1996, John Miller, Kamtech™s office manage
r, called the applicants to fill out an appli-
cation and to take a welding te
st.  The test was administered 
by Wilmer Sellers, Respondent™s 
quality control person.  He asked the applicants whether they were union affiliated.  Dotson and 
Young admitted that they were union members.  Th
ereafter, Sellers informed them that they 
had failed the welding test. 
On June 18, 1996, union organizer Forkin met 
with about 20 Kamtech employees at a local 
restaurant to solicit for the Union and to distri
bute union cards.  Forkin also established an 
organizing committee, which in
cluded Mark Rountree, a Kamtech employee.  On June 19, 
1996, the Union delivered a letter to John Webste
r about the organizing committee.  The letter 
listed the names of the union members on the committee. 
Mark Rountree, employed at
 Kamtech since December 1995, was among those listed on the 
letter.  He had joined Tarlt
on and Cornell in prounion activities at the jobsite.  Rountree was 
disciplined for leaving his workstation, assign
ed to more onerous work, and ultimately dis-
charged on June 19, 1996.  His supervisor ha
d told him that ﬁwalls have ears.ﬂ 
On June 20, 1996, Forkin and seven union member
s went to the Kamtech
 jobsite and tried 
to apply for work.  Forkin and Mike Tucker, on
e of the applicants, approached the gate and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 246asked to speak to John Webster.  Sabrina Schultz, the office secretary, spoke to the applicants.  She said that Kamtech needed welders and fitters.  Forkin gave her a letter, which listed the seven unemployed applicants and identified them as union members and asked that the letter be given to John Webster.  Schultz went back to the office and returned shortly thereafter and said that the Respondent wasn™t hiring. Michael Cornell who was laid off at the Owensboro site, applied for work on July 9, 1996, at the Hawesville project and on several days thereafter.  He was not hired because he was identified as a union organizer while he worked at the Owensboro project. On July 19, 1996, Tony Holcomb, employed since April 1996, as a pipefitter was dis-charged ostensibly from leaving his job early.  Holcomb had been a strong union supporter.  The Respondent, in a detailed brief characterized the Union™s efforts gain employment for its members and to organize the Respondent™s employees as a ﬁFight Back Campaign,ﬂ and ﬁProject Targeting,ﬂ but the Respondent also maintains that the General Counsel failed to prove any violations under Section 8(a)(1) and (3) of the complaint.  For example, the Respondent argues that Kamtech was not looking for employees when the union applicants attempted to gain employment, that the applicants were in any case not bona fide applicants and that they failed to apply properly or effectively.  The Respondent also argues that Dotson and Young falsified their applications, that their failure to pass the welding test was not influenced by union considerations and that their reasons for applying was only motivated by financial interest to obtain backpay and to demonstrate union loyalty.  Holcomb™s discharge, according to the Respondent, was solely caused by his poor performance and without any regard to his union affiliation.  Respondent™s justification for Rountree™s discharge was similarly explained, as being for just cause.  Rountree, according to the Respondent was discharged for refusing to perform an assignment on his job.  The Respondent further argues that certain statement made by Foremen James Haberzettle and Bob Browning did not interfere with, restrain, or coerce employees in the exercise of their statutory rights and that in any case, foreman were not supervisors in the meaning of the Act.  And Michael Cornell, who was laid off shortly after his union activity, was refused employment at the Hawesville project, because Cornell was quali-fied only as a structural welder and not as a ﬁTigﬂ welder and therefore was not needed at that project. The issues in this case are: (a) Whether the Respondent violated Section 8(a)(1) of the Act by coercively interrogating employees, creating the impression that their union activities were under surveillance, informing them that their union activity would be futile, that they would not be considered for employment because of their union affiliation, and that they should work elsewhere; and (b) whether the Respondent violated Section 8(a)(1) and (3) of the Act when it disciplined and discharged Mark Rountree and Tony Holcomb, and refused to hire Michael Cornell for the Hawesville project and Mitch Dotson and Robert Young, as well as the eight applicants (Eugene Forkin, Mike Tucker, Gregory Allen, Brian Roberts, David Ogburn, Ed Bennett, Terry Maddex, and John Miller) at the Owensboro worksite. In addition, it is necessary to decide whether several foremen were supervisors or agents of the Respondent within the meaning of the Act. Analysis Kamtech™s Foremen were Supervisors David Umstead at the Owensboro project and Alexander ﬁOkieﬂ Lacey at the Hawesville jobsite were employed as general foremen during the relevant period in 1996 and 1997.  Umstead, general foreman of the pipe work at the Owensboro project, had five foremen under his direction.  They (James Haberzettle, Bob Browning, Buddy Thomson, Eric Blackwell, and Dennis Beaton) each led a pipefitting crew of up to 15 welders, pipefitters, and helpers.  Craig Gaston was a field foreman.  Each foreman was responsible for a certain assigned area on the project.  They were responsible for the timely and proper completion of the piping work.  To that end, they exercised discretion in assigning work to the employees, directing their work and in disciplining them.  According to John Webster™s testimony, the foremen were authorized to discipline employees for such misconduct such as absenteeism or tardiness and they also exercised that authority.  Moreover, if an employee needed time off work, the proper chain of authority would require him to make the request initially to his respective foreman.  The foremen held weekly meetings with their respective crews, they watched over the employees™ day-to-day work.  The foremen themselves performed little piping work, most of their time was spent in completing paperwork, inspecting employees™ work and assigning work.  As a result of each foreman™s responsibility to complete a certain assigned area of the project, it is clear that he exercised considerable, independent discretion and judgment over his crew.  The foremen received their assignments from the General Foreman Umstead and the Project Manager Webster.  The foreman received the blueprints of his section of work from the general foreman.  While the foremen lacked the authority to hire or fire employees, they could effectively rec-ommend that an applicant be hired or that an employee be fired.  In only a few instances, their recommendations were not followed, as for example when foreman Eric Blackwell had recom-mended the discharge of an employee assigned to him. Webster attributed the problem to a personality conflict.  In most other respects, foremen exercised no authority to change the Company™s work rules, promotion policy, or pay raises. According to the express provision of Section 2(11) of the Act, the piping foremen were supervisors.  Even though they lacked the authority to hire, transfer, suspend, lay off, recall, promote, or discharge any of the members of their crew, they had the clear authority to assign work and to discipline employees, and to responsibly direct them. Section 2(11) provides:  The term ﬁsupervisorﬂ means any individual having authority, in the interest of the employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline other employees, or responsible to direct them, or to adjust their grievances, or effectively to recom-mend such action, if in connection with the foregoing the exercise of such authority is not of a merely routine or clerical nature, but requires the use of independent judgment.  The record shows that foremen effectively recommended candidates for employment.  Clearly, the authority of these foremen exceeded the making of routine assignments comparable to the function of a leadman.  I, accordingly, find that Haberzettle, Browning, Gaston, and Thomson were supervisors within the meaning of the Act. The record shows and the Respondent concedes that ﬁWebster and Umstead were vested with ﬁgenuine management prerogatives.ﬂ  Alexander ﬁOkieﬂ Lacey was general foreman at the Hawesville project.  Without doubt, they, as officials to whom the foremen reported, were supervisors within the meaning of the Act. Wilmer Sellers who was Respondent™s quality control person administered welding tests to prospective employees.  He testified that he inspected welds, tested welders, inspected concrete, and prepared written reports.  According to Kamtech™s policy, all welders had to pass a welding test.  Sellers would determine whether an applicant would possess the skills to work as a welder.  Sellers testified that he has several different types of tests, which he can administer.  There is a ﬁtigﬂ weld or a ﬁstickﬂ weld.  Test takers can take either one.  They were usually instructed to tack up two pieces of pipe, which should be ﬁflushﬂ or better on the inside of the pipe.  A ﬁroute passﬂ should be better than flush so that the inside of a pipe does not show a concave connection.  If it were somewhat concave on the inside, he would not pass a welder.  Sellers used a special mirror and a flashlight to inspect the inside of a pipe.  If the pipe weld would be flush or better but still show a ﬁlittle bitty certain spotﬂ but the rest would be slick and smooth on the inside, he would pass the individual™s effort.  Once the weld has passed visual inspection, it is submitted to an ex-ray company.  Individuals who fail to pass Sellers™ visual inspection fail and are not employed as welders for Kamtech. Sellers administered tests to two applicants Mitch Dotson and Robert Young.  Sellers exam-ined their welding test briefly and informed them that they had failed.  As a result, they were not hired by Kamtech. The General Counsel and the Charging Party argue that Sellers must be considered a super-visor within the meaning of the Act, because he had the authority to effectively recommend that an applicant be hired or not be hired.  In this regard, I agree with the Respondent, that Sellers was not a supervisor.  He had no subordinates, but functioned essentially as an agent for the Respondent to determine an applicant™s ability to perform a job.  Sellers™ assignment was an integral part of the Respondent™s hiring process.  In that function, Sellers exercised independent judgment as to whether applicants passed or failed.  His authority included the necessary discretion to excuse imperfections of a weld in order to pass the individual.  And he exercised that authority and judgment in the interest of his employer.    KAMTECH, INC. 247I find on the basis of the record evidence su
mmarized above, that Sellers acted as Respon-
dent™s agent as defined in Section 2(13) of the 
Act, particularly in his conduct of administering 
the testing of two union applicants. 
Allegations Relating to Mi
tch Dotson and Robert Young 
In late May 1996, Mitch Dotson and Robert Young, two members of the Boilermakers Un-
ion, Local 40, attempted to gain employment at
 Kamtech in Owensboro.  Young and Dotson 
had been members of Local 40 since 1977 and 
1978, respectively, and were unemployed in 
May 1996.  They went to their Union in search of
 work and were informed by Joe Medley, the 
union™s assistant business manager that Kamtech
 was hiring.  They went to the Owensboro 
project and spoke with John Webster through the fence at the gate.  Webster told them that he 
needed pipefitters, but not welders at the time but he made a note of the names.  On June 5, 
1996, Office Manager Johnny Miller called Dotson
 about a welding position.  Dotson informed 
Young and they reported on June 5, 1996, at Kamt
ech™s construction site in Owensboro.  As 
directed, they filled out employment applications, they watche
d a safety program, and took a 
drug test.  They were then given a welding test by Wilmer Sellers.  Dotson completed the 
welding test within 20 minutes, examined it with 
his flashlight and a mirror and thought that it 
was perfect.  Young also inspected Dotson™s wo
rk and found nothing wrong with it.  Sellers 
then inspected the weld for 30 or 45 seconds and 
asked whether they had been welding boilers.  
They answered, yes.  Sellers then asked: ﬁAre 
you all union?ﬂ  They said, yes, but added that 
they also worked for nonunion companies.  Sellers looked at the tested material again for a few 
seconds and said, ﬁyou failed the test.ﬂ 
Sellers then told Young to perform the weldin
g test.  When he was finished, Young thought 
his test looked excellent. 
 Sellers briefly inspected the test and similarly said that Young had 
failed the test. 
This scenario is based upon the credible and consistent testimony of the two applicants, 
Dotson and Young.  While Sellers denied asking them any questions about the Union or their 

union affiliation, he generally ag
reed that he administered th
e welding test to Young and 
Dotson, that he examined their work and decided 
that they had failed.  He also recalled asking 
them questions about their prior work and experience, but he could not recall anything more 
specific.  Sellers testified about
 his experience with another app
licant, Richard Griffin, who had 
passed Kamtech™s welding test, even though he, 
according to Sellers, had volunteered his union 
affiliation during the taking of the test.  The record, however, shows that Sellers had not 
administered the test nor was he the one responsible for administering the welding test on May 
28, 1996, to Griffin.  It was Ricky Osteen, who lik
e Sellers, was the welding technician on that 
day.  Sellers™ testimony in this regard, as well as his demeanor as a witness rendered his testi-
mony generally less credible than that of Dotson and Young. 
I therefore find that Sellers 
interrogated the two applicants about their union background 
and gave them a failing grade because they had 
disclosed their union affiliation.  This is par-
ticularly so, because Young and Dotson not only regarded their own welding samples as 
flawless, but they also inspected each other™s te
st results and concluded that there was nothing 
wrong with them.  Young and Dotson were high
ly experienced welders with about 20 years™ 
experience.  Young described how Sellers exa
mined Young™s testing sa
mple soon after it was 
finished and that after only 5 seconds Sellers 
concluded that Young ha
d failed.  Generally, it 
takes about 30 or 45 seconds to properly examine a 
welding sample.  It is also clear that Young 
and Dotson would have been hire
d if Sellers had approved their tests.  The reason for Sellers™ 
disapproval was not the inadequacy of the actual
 welds but Sellers™ antiunion animus, which he 
had exhibited by interrogating the applicants a
bout their union background.  That the interroga-
tion about an applicant™s union affiliation during the application 
process is coercive, is well 
settled.  Such conduct violates Section 8(a)(1) of
 the Act.  Respondent™s rejection of the two 
applicants for jobs because they had revealed
 their union affiliation, violated Section 8(a)(1) 
and (3) of the Act.  The Respondent has not overc
ome the inference that Sellers™ testing results 
were a clear pretext to keep these applicants
 from being employed by Kamtech.  The Respon-
dent has failed to meet the test in 
Wright Line
, 251 NLRB 1083 (1980), that Young and Dotson 
would have been rejected for employment even
 in the absence of any union considerations. 
The Respondent assailed the te
stimony of Young and Dotson on several grounds, including 
the apparent inconsistency of 
the initial concealment of their 
union affiliation and their prompt 
disclosure of it during the welding test, their tacit reaction and acceptance of a failing grade, 
their inconsistent testimony about the right to 
reapply for a job, and their misrepresentations on 
their applications.  Respondent™s
 counsel also charact
erized Young™s testimony as ﬁunmitigated 
belligerence at the hearing.ﬂ  In this regard, I found the testimony of Young, as well as other 

witnesses remarkably restrained under the pressure of intense and often hostile cross-
examination.  Moreover, none of
 the Respondent™s record references support counsel™s asser-
tions about the witness™ belligerence.1  I found 
Young and Dotson™s testimony consistent and 
unequivocal.  The mere failure of Dotson to recall Sellers™ statement that they had a right to 
reapply does not affect his credibility.  Moreover, the witnesses provided plausible reasons for 
their acceptance of Sellers™ judgment of their welding tests.  They also conceded during the 
hearing that their applications were inaccurate, because they had attempted to hide  their work 
for union employers.  Finally, there is no evidence showing that the applicants were motivated 
by financial interests other than to gain 
employment and to organize the employer. 
Allegations Relating to Tony Tarlton 
Tarlton had been working for Kamtech at 
Owensboro since May 1996.  In June 1996, Tarl-
ton began to discuss organizing the job with ot
her employees.  The Union prepared a letter, 
dated June 19, 1996, listing 14 union organizers a
nd informing John Webster of the organizing 
effort (GC Exh. 2).  Tarlton delivered the letter early on June 19, 1996, to Webster and began to 

wear union insignia right after the delivery of the letter.  According to Tarlton™s testimony, 
General Foreman David Umstead and Foreman Haberzettle walked up to Tarlton laughing and 
Umstead saying to him, ﬁif [you] was union, why 
don™t [you] go work at a union jobﬂ (Tr. 42). 
Umstead denied making that 
comment.  He also denied noticing Tarlton™s union button.  I 
found his testimony unconvincing a
nd credit Tarlton™s testimony.  
However, contrary to the 
General Counsel™s and the Union™s arguments, I 
find that the remark was not coercive under the 
circumstances.  The record clearly shows that Umstead was laughing at the time he made the 
comment.  Indeed, Tarlton retorted, asking Umst
ead if he was harassing him, because of the 
union button, Umstead, retreating, la
ughed and walked off.  I find that the comment was made 
more in jest than in an attempt to coerce th
e employee.  I accordingly dismiss the allegation. 
Allegations Relating to Mark Rountree 
Working initially as a carpenter for Kamtech in December 1995, Rountree was transferred 
to the piping crew in early 1996.  General Fore
man Umstead assigned him to piping foreman, 
Haberzettle for about 3 weeks.  He was then 
transferred to Foreman Browning until his dis-
charge on June 19, 1996.  During that time, Browning assigned work to him, supervised him, 

and disciplined him.  Rountree worked together w
ith a helper named Kenneth Lee.  In his daily 
routine, Rountree obtained his work assignment
s from Browning.  Rountree worked with Lee 

who would often remain with the 
assigned task longer in order to finish it up, while Rountree 
would proceed to his next assignment. 
In early June, Rountree learned from another 
employee, Tony Tarlton, that the Union in-
tended to organize the employees at the Owens
boro project.  Also discussed among the em-
ployees was a union meeting scheduled for J
une 18, 1996.  Rountree discussed the Union and 
the union meeting with other employees.  
On the morning of June 18, 1996, Rountree was 
approached by Respondent™s safety officer who had selected Rountree an
d others for a random 
drug test.  The testing, according to Rountree,
 took about 2 hours.  When he returned to his 
workstation, he found that Browning had give
n him a written reprimand for being away from 
his work.  When Rountree protes
ted and tried to explain that 
he was gone for 2 hours because 
of a drug test, Browning rejected his explanation 
and said that he needed to watch his step and 
that the walls have ears and that he better wa
tch what he got involved in.  Rountree then 
appealed to Webster to explain his side of the story.  But Webster supported Browning™s action. 
The General Counsel and the Charging Party su
bmit that the Respondent violated Section 
8(a)(1) of the Act by unlawfully creating the impression that the employees™ union activities 
were under surveillance and that the disciplinary wa
rning violated Section 
8(a)(1) and (3) of the 
Act.                                                           
 1 Any display of belligerence did not come from any witnesses but 
from Respondent™s counsel whose de
meanor was often provocative and 
unnecessarily confrontational to
wards the employee witnesses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 248The Respondent argues that Browning was unaware of Rountree™s union sympathy that Browning never made the comments attributed to him and that Rountree would have been disciplined even in the absence of any union activity. Rountree™s testimony impressed me as specific and consistent.  He appeared certain and convincing.  I accordingly credit his recollection of the incident over Browning™s testimony to the contrary.  I further find that Browning™s references to walls having ears and to watch what he got involved in, could only be referring to Rountree™s union sympathy and the union meeting scheduled for the same day, June 18, 1996.  Rountree™s scenario on that day is supported by the testimony of David Frew, Respondent™s safety officer, as well as documentary evidence such as a list of employees selected for the drug test as well as a sign-in log all of which show that Rountree was indeed subjected to a random drug test on that day.  Although Frew testified that a drug test would usually not last more than 20 minutes, he conceded in his testimony that an employee could be delayed if a nurse were tending to an injured employee. On the basis of the record evidence and the credible testimony of Rountree, I find that Browning™s conduct amounted to a violation of Section 8(a)(1) for creating the impression that the employee™s conversations about the union were overheard by management and that it engaged in unlawful surveillance of employees™ union activities.  I further find that the General Counsel has shown that the disciplinary warning issued by Browning was motivated by union animus.  Under Wright Line, supra, the Respondent has failed to show that other employees were similarly reprimanded for being absent from the workstation because of any drug testing.  Neither Browning nor Webster bothered to check Rountree™s excuse for his delayed absence.  Brownings™ explanation for the discipline showed that he was warning the employee about his union talk with fellow employees. On the following day, June 19, 1996, Rountree engaged in more open union activity and was ultimately discharged.  Tony Tarlton, who was employed as a welder, delivered a letter prepared by the Union to John Webster on that day informing him that several employees, including Mark Rountree, Mike Cornell, and Tony Tarlton had become union organizers.  Rountree also had union stickers and authorization cards at work and wore union insignia.  According to Rountree, his supervisor Browning was suddenly ﬁhound doggingﬂ (observing) him.  He saw Browning as he kicked union material off Rountree™s lunch box.  During the morning break, Rountree began to distribute union authorization cards to other employees.  Browning came into the break area after about 5 minutes of the break had elapsed and when he saw the union activity he ordered the employees to go back to work.  Rountree protested saying that they were only 5 minutes into the break.  Browning replied, ﬁI guess we have been too good to you.ﬂ  In short, the Respondent suddenly changed its break policy because the employ-ees had engaged in union activity.  Browning also told him, ﬁits time for you to go to be at work, you™re supposed to be working. . . . I™ve just got the job for your instigating assﬂ (Tr. 159).  At that point he ordered Rountree to install anchor plates on a beam 14 feet from the bottom.  This task required the drilling of a hole into concrete in order to attach a steel plate.  There was an additional drop in height of 8 feet on the other side, so that the employee working on top of a ladder with the necessary tools would risk a fall of about 22 feet without counting a person™s height.  The task required a drill too heavy for a one handed operation.  Kenneth Lee who testified for the Respondent and who worked with Rountree testified that the drilling required the use of both hands, so that the person operating it would have to be ﬁtied offﬂ with a harness. In any case, Browning and Rountree briefly discussed the job and Rountree pointed out the inherent danger of working on a ladder 14 feet high with a heavy drill, and suggested the use a lift or a scaffold.  Browning, however, told him that the scaffold material was in use and the carpenters were too busy, and that he could not use the lift.  He ordered Rountree to perform the job instantly.  At that point, Rountree stated that the job was unsafe.  Browning and Rountree proceeded to debate the issue until Rountree requested the presence of a safety officer.  Brown-ing called for John Webster. According to Rountree, the safety officer, David Frew, initially agreed with him that the assignment was unsafe, but when Webster appeared on the scene, Frew changed his position.  After conferring with Webster, Frew said that the job was extremely difficult and that Rountree needed to exercise caution but that the job could be done.  Webster then asked Rountree whether he was going to do the job to which Rountree answered ﬁnot likely.ﬂ  Webster then said for Rountree to gather his tools because he was fired. The testimony of Frew, Browning, and Webster differs from that of Rountree.  Webster and Browning testified that the assignment was not any more difficult or dangerous than those, which Rountree had done in the past.  Frew denied that he regarded the job as unsafe.  He testified that he had prepared written notes concerning the incident and that he found no reason for Rountree not to be able to do the work and that the assignment did not present a safety issue. Ricky Cox a pipefitter with 12 years™ experience who had worked at three projects for Kamtech in the past, testified about the incident because he had witnessed it.  He described Rountree™s assignment as follows (Tr. 253):  Well, they had him put some overhead hangers up and they was drilling in concrete overhead and they wanted him to do it on a ladder, which they had give him some prior jobs to do, but he had scaffold, but they didn™t build him no scaffold for this crew.  They wanted him to do it off a ladder. Well, I was around when the foreman assigned him the job.  The foreman told him to drill the holes off the lad-der?ﬂ  And when asked whether the task was safe he stated, ﬁI wouldn™t have done it, I felt like it would have been an unsafe task.  I would not want to do itﬂ (Tr. 255). The work was ultimately done by someone else after a day or so, but according to Cox, ﬁYes, there was a scaffold built when they would drillﬂ (Tr. 255). After Rountree had refused to do the job he gathered his tools as he was ordered.  On his way to the warehouse, Browning told him that it did not have to be this way ﬁif he had stayed out of thisﬂ and that he should have known that Kamtech would not accept ﬁthisﬂ but get rid of everybody involved.  Browning handed Rountree the termination slip, which reflected that he was discharged for insubordination (R. Exh. 4). The issue whether Rountree™s discharge was motivated by union animus is highly con-tested.  Respondent™s witnesses, Webster, Browning, Frew, and Lee testified that Rountree™s discharge was unrelated to his union activity.  Rountree and Cox testified to the contrary.  Cox, for example, testified that his Supervisor Okie Lacy at the Hawesville project needed welders and when he mentioned Rountree™s name, Lacy said, ﬁwe can™t hire him they™ve got him on a list down here.  He started some union problems out at Kimberly-Clark, trying to organize the unionﬂ (Tr. 256). Cox impressed me as the most impartial witness.  He was neither a disgruntled employee, nor had he anything to gain by his testimony.  His demeanor impressed me as credible and to the point.  Lee had similarly nothing to gain from his testimony, but his testimony was not as clear.  For example, Lee testified, ﬁwe do jobs like that,ﬂ but then he equivocated, saying ﬁit could be done a lot easier and I™m sure a little safer if it had scaffolding builtﬂ and concluding ﬁI was glad that he [Browning] didn™t put me in that position that dayﬂ (Tr. 1077-78).  On balance, the record shows that management in Owensboro knew about Rountree™s union support.  They scrutinized his work and his union activities.  The Respondent created the impression of surveillance, shortened the breaktime and assigned him to more onerous working conditions as a result of his union activity and for the same reason discharged him for his refusal to work under unsafe conditions.  The General Counsel has carried the burden under Wright Line, 251 NLRB 1083 (1980).  The Respondent tried, but failed to prove that anyone was fired for refusing to perform a safe task.  There was testimony, as well as documentary evidence that employees were discharged for their refusal to perform assigned work.  In this regard, it is important to note that the Respondent did not assign the job which Rountree was expected to do to any other employee.  Instead, the work was ultimately accomplished by building a scaffold.  I, therefore, find that the Respondent violated Section 8(a)(1) and (3) of the Act. Allegations Relating to Tony Holcomb On April 1, 1996, Holcomb was hired as a pipefitter with about 5 years™ experience.  He took a welding test to qualify as a welder, but he failed the test.  He was then assigned as a fitter to join Haberzettle™s crew.  Haberzettle assigned work to Holcomb for 2 weeks, then Webster    KAMTECH, INC. 249reassigned Holcomb to Foreman 
Craig Gaston™s crew.  He worked on a water treatment system 
for about 1 month under Gaston™s supervision.  In
 early June 1996, Holcomb was assigned back 
to Haberzettle.  On June 6, 1996, 
Haberzettle gave Holcomb a wr
itten warning for ﬁFailure to 
perform work in a reasonable amount of timeﬂ (R. Exh. 8).  Webster was aware of the repri-
mand because he had initiated it.  Up to that point, Holcomb had not engaged in any union 
activity.  Indeed, he had rejected Mike Co
rnell™s solicitations on 
behalf of the Union. On June 19, 1996, Holcomb signed a union aut
horization card and began to wear union but-
tons and stickers which identified him as member of the organizing committee.  Shortly 
thereafter, Haberzettle repeatedly referred to
 him as a ﬁunion punkﬂ or
 ﬁnothing but a union 
punk.ﬂ  These comments derogating an employ
ee because of his union support were not 
rebutted in the record.  Such conduct interferes
 with the employees™ Section 7 rights and 
violates Section 7 of the Act. On or about July 12, 1996, General Forema
n, Umstead transferred Holcomb from Haber-
zettle™s crew to the crew supervised by Buddy Thompson.  Holcomb worked under Thomp-

son™s direction until July 22, 1996.  During that
 time Holcomb was not 
reprimanded.  Neverthe-
less, Thompson testified that Holcomb™s performance was deficient in the sense that he failed 
to ﬁfield verifyﬂ the piping, that is he failed to properly align the prefabricated pipes to fit the 
design.  According to Thompson, Holcomb was also slow in his work. 
On July 19, 1996, a Friday, Holcomb requested to
 leave work early for personal reasons.  
Thompson granted Holcomb™s request provided that
 he finished a particular assignment.  
Thompson had ordered him to finish fitting an 
18-inch pipe between two connections.  Hol-
comb had previously tried and failed to do th
e assignment properly.  Webster had become 
aware of Holcomb™s problems in finishing the wo
rk.  It was this assignment which Thompson 
had asked Holcomb to complete on that Friday, 
Thompson had told him that he needed that 18-
inch pipe done, to have it ﬁout 
prepped and fit up for the welder.ﬂ 
Holcomb left on that Friday without completin
g the assigned task.  And Thompson finished 
the job himself.  On the same day, Thompson 
and Webster decided to discharge Holcomb.  
Thompson prepared the termination notice on July 19, 1996.  On Monday, July 22, 1996, 
Thompson informed Holcomb that he was terminated because of unsatisfactory work.  Hol-
comb refused to sign the termination notice and complained that his final check was short by a 
half hour.  Webster, according to Holcomb, sa
id, ﬁyou and the union ain™t been nothing but a 
pain in my ass since you™ve been thereﬂ (Tr. 211). 
 Webster denied having made the statement.   
Webster impressed me as too sophisticated to 
make such a comment even if he had har-
bored such a sentiment.  Based on his demeanor, I credit Webster. 
According to the General Counsel and the Union, the discharge was actually motivated by 
the Respondent™s union animus and therefore violat
ed Section 8(a)(1) and (3) of the Act.  
Holcomb was a known union supporter and Habe
rzettle had shown his antiunion animus.  
Holcomb could have been disciplined for his defi
cient work with a lesser penalty, short of a 
discharge, although the record clearly supports 
a finding that Holcomb™s poor performance was 
a motivating factor in the discharge.  I accord
ingly find that the General Counsel has presented 
a prima facie case.  However, Holcomb was disc
iplined for his poor performance even prior to 
his union activity.  Assuming arguendo, that the 
General Counsel established a prima facie case 
that the Respondent™s action against Holcomb was primarily based on the employer™s antiunion 

sentiment, the Respondent has certainly carried
 the burden of showing that Holcomb would 
have been discharged even in the absence 
of any union consideration. The record shows 

without contradiction that Holcomb™s work wa
s less than satisfactory.  The Respondent had 
assigned this employee to different foremen.  Th
ey agreed that his work was poor.  In my view, 
the record shows that Holcomb was fired because
 he had an unsatisfactory work record and 
then failed to complete the assigned work. 
Allegations Relating to Michael Cornell 
As an unemployed member of the National Transient Lodge, Michael Cornell called vari-
ous local unions, including Local 40 in early May 1996.  Organizer, Gene Forkin told him to 
see if Kamtech was hiring.  Cornell called Ka
mtech, spoke to John Webster who inquired about 
his work experience and reported for work on the following Monday, May 6, 1996.  He went 

through the application process, took a welding te
st and was assigned to Craig Gaston™s crew at 
the waste water treatment project. 
In June 1996, Cornell became involved with the Union™s effort to organize Kamtech.  He 
attended a union meeting, wore a union sticker, and volunteered to be a member of the organiz-
ing committee.  The letter from Forkin which 
Tony Tarlton, another Kamtech employee, 
delivered to Webster on June 19, 1996, included Co
rnell™s name as a member of the Union™s 
organizing effort.  On the first or second 
day of his open union support, Gaston made a com-
ment to Cornell ﬁlike that isn™t going to do 
any good, it™s a waste of timeﬂ (Tr. 75-76).  Gaston 
denied ever saying anything negative about the union to Cornell.  Wayne Moore, who had 

worked with Cornell as a helper, supported Gast
on™s testimony to the extent that he Gaston 
never said anything adverse about the Union a
nd that he supported the employees™ rights to 
engage in union activities.  Supervisor Thomas 
similarly testified that to his knowledge Gaston 
never made any adverse comments about the union. 
My appraisal of the testimony of the witnesse
s on the issue of Gaston™s antiunion remark is 
that Cornell and Thomas impressed me as credible.  I believe Thomas™ statement that he had 

not overheard any antiunion remarks made by Gaston.  However, clearly Gaston could have 
made such a comment out of Thomas™ earshot
.  Moore had been a county sheriff who had 
subsequently worked for the Respondent on vari
ous projects.  At Owensboro, Gaston had been 
his foreman.  Moore had been rehired by the Re
spondent only a few days prior to his testimony 
in this case.  And I do not regard him as an 
impartial witness.  Based 
on his demeanor, I found 
his testimony less than credible.  Gaston™s testimony was vague on this issue.  He merely 
denied saying anything negative about the Unio
n, although he conceded speaking to Cornell 
about the Union.  I accordingly credit Cornell a
nd I find that the Respon
dent violated Section 8(a)(1) of the Act by indicating to the employee that the exercise of his Section 7 rights would 
be futile. 
Michael Cornell was laid off on July 1, 1996.  Co
rnell testified that other employees were 
similarly laid off even before his layoff, and the layoff is not alleged in the complaint as a 
violation of the Act.  However, on July 
9, 1996, Cornell inquired at the Owensboro jobsite 
about employment.  A secretary told him that
 Respondent™s project at Hawesville needed 
people.  Cornell called the Hawesville jobsite stating that he was interested in a job as a welder 
or pipefitter.  He was asked whether he had worked for Kamtech before and said, yes, that he 
had worked at the Owensboro project.  Even
 though he provided hi
s name and telephone 
number and was told that Kamtech was hiring, he
 was not contacted.  A few days later, he 
called again and spoke to a secretary who referred
 him to Marvin Parks, assistant superinten-
dent.  Parks confirmed that the Company was in
 the process of hiring and wanted to know 
Cornell™s name and whether he had been empl
oyed previously by Kamtech.  Parks assured 
Cornell that he would call back, 
but the call never came.  Corne
ll called a third time and spoke 
to a person he identified as Mr. Wills, an appare
nt reference to Allen Wilson, the piping super-

intendent.  Again he was assure
d that someone would call him ba
ck.  At a fourth attempt, 
Cornell identified himself to the secretary as ﬁArthur Cornell.ﬂ  The superintendent, to whom 

the secretary had referred the call, asked whether he was Michael Cornell.  Cornell repeated 
that he was ﬁArthur.ﬂ  Again the 
superintendent said that he woul
d get back with Cornell.  But 
Cornell never received a call from anyone at the Hawesville jobsite. 
The reason for Respondent™s refusal to hire Co
rnell may have been explained by Ricky Cox 
when he testified that superintendent Okie Lacy, referring to Rount
ree, said, ﬁwell we can™t hire 
him, they™ve got him on a list down here.  He
 started some union problems out at Kimberly-
Clark [Owensboro], trying to organize the union.ﬂ 
 The same rationale is 
applicable to Cornell 
who, like Rountree, was listed on the Union™s 
letter to Webster as a union organizer.   
The Respondent™s witnesses Barry Roberts, project manager, and Superintendent Wilson 
agreed that Cornell had calle
d numerous times about a job.  According to Roberts, he had informed Cornell that he was not interested in structural welders but only ﬁtigﬂ welders or 
combination welders.  Roberts testified that Cornell had identified himself as a structural 
welder in his first conversation and that if Cornell had represented 
himself to be a tig welder or 
a combination welder, he would ha
ve been hired.  Several weeks later, when Cornell had called 
again, Cornell identified himself, as a tig welder, 
but Roberts did not believe him.  According to 
Roberts, tig welding is more complicated than structural welding and Cornell could not have 

learned the skill in such a short time.  Roberts believed that Cornell was lying and accordingly 
decided not to give Cornell a chance to test his welding skills. 
Wilson testified that during hi
s conversation with Cornell, he had identified himself as a 
structural welder, and had aske
d questions about the tig welding test.  According to Wilson, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 250Cornell gave several incorrect responses to some of Wilson™s questions involving the welding test.  This presumably revealed his lack of skills in the tig welding process. Topper Thomas, one of the superintendents at the Owensboro project, similarly testified about Cornell™s welding skills.  According to Thomas, Cornell was not a tig welder and would be unable to perform that kind of work.  He testified that someone from the Hawesville project had inquired about Cornell™s welding ability, but Thomas did not know the caller™s identity.  Roberts, who made the decision not to hire Cornell, did so without any recommendations from anyone at the Owensboro project.  He testified that he did not recall calling the Owensboro project.   Roberts also testified that he was hiring tig welders at the time Cornell had made his efforts to become employed. On the basis of the record as summarized above, I find that the Respondent refused to hire Cornell because of his union background.  First, the Respondent had demonstrated its antiunion animus in connection with the other violations of the Act.  Second, the Respondent refused to hire Rountree for union related reasons.  Okie Lacey™s remark about the applicant™s name being on a list in connection with the union is equally applicable to Cornell.  Indeed, Cornell as a former employee should have received preferential consideration pursuant to the Respondent™s priority hiring system for former Kamtech employees.  Third, the Respondent™s scenario about Cornell™s lack of tig welding skills is implausible and unconvincing.  While I believe Respon-dent™s witnesses to the extent that the Hawesville project needed tig or combination welders, the record shows that Respondent™s normal course of the hiring process would have included a welding test.  Applicants for welding jobs were never identified as tig welders or stickwelders or combination welders at the initial screening process over the telephone.  When the Respon-dent needed welders, they were routinely asked to go through the hiring process, which in-cluded a welding test.  The test determined whether a welder was qualified or not.  The General Counsel has shown that Cornell, a welder with a good work record was not hired at the Hawes-ville project because of his union affiliation.  The Respondent was in the process of hiring welders to fill available jobs.  Cornell applied repeatedly as a former employee and, like other applicants, should have been afforded the opportunity to take the welding test to determine whether he was qualified as a welder suitable for employment at the Hawesville project. The Respondent has failed to show that Cornell would not have been hired even in the ab-sence of any union consideration.  Wright Line, supra.  The scenario that Cornell was not qualified or lied about his ability is simply not credible.  Roberts conceded in his testimony that Cornell would have been hired if he had been a tig welder, which is an indication that jobs were available. Refusals To Hire or to Consider for Hire Eight Union Applicants On June 20, 1996, after meeting at a Holiday Inn in Owensboro, Eugene Forkin, the union organizer, accompanied by seven union members who were unemployed, drove to Kamtech™s Owensboro jobsite.  There, Forkin and Michael Tucker went to the gate at the entrance to the jobsite and called out to catch the attention of Respondent™s personnel inside the trailer.  The other men were instructed to stay in the car.  Sabrina Schultz, the Company™s secretary, ap-peared at the gate.  Forkin told her that he was there with other applicants in search of work and asked if Kamtech was hiring.  According to Forkin, Schultz replied that they were hiring welders and fitters.  Forkin then requested to speak to John Webster and to take a letter to him.  Schultz took the letter and walked back into the trailer.  The letter, dated June 30, 1996, ad-dressed to Webster, identified all eight applicants by name and telephone number and stated that they wished to be considered for employment and that they would exercise their rights to organize in accordance with Section 7 of the Act (G.C. Exh. 4).  Parenthetically, the applicants had earlier agreed that ﬁif they™re going to go in and go to work and put in application and get hired, that they make a good hand for the companyﬂ (Tr. 520).  Forkin testified that they ﬁwere hoping [they] would get some people in there and show them [Kamtech] what kind of work [they] could doﬂ (Tr. 519). After about 10 minutes, the secretary came back out to the fence and said that right now there was a hiring freeze.  Forkin then described the ensuing conversation (Tr. 524):  I asked her, I said, five minutes ago you told me you were looking for fitters and welders.  She says, well, he told me to tell you that we have a hiring freeze on.  I asked her if John Webster had read the letter and she told me that he had.  I asked her again, I says, come on, tell me the truth, be honest with me, five minutes ago you were out here telling me that you needed fitters and welders and I says now you have a hiring freeze.  She said that™s just what he told me to say.  And that was the end of the conversation.  Michael Tucker who accompanied Forkin during the conversation with Schultz, generally corroborated Forkin™s testimony, but he did not recollect Schultz™ initial remark that the Re-spondent was hiring welders and fitters. When asked whether the Respondent ever contacted him or anyone on that list for a job, Forkin said, no. The Respondent™s version of the job application by Forkin and the seven union members differs in certain respects.  Sabrina Schultz testified that she told the applicant as soon as she was asked about the prospects for employment, ﬁthere wasn™t any openingsﬂ (Tr. 890). I resolve the inconsistent testimony of the witnesses in favor of Schultz™ recollection of what she said on that day, I found her to be credible and to be in a better position to recall what she had said than any hearsay testimony to the contrary.  Second, Tucker did not corroborate Forkin™s testimony in that regard.  Thirdly, the record is not inconsistent with her representation to the applicants that the Company was not hiring.  Project manager Kear testified, that by June 17, 1996, the paper machine at Owensboro was substantially completed, which permitted the Respondent to reduce its work force.  According to Kear, there was very little work left for pipefitters and welders after June 17, 1996.  The Respondent™s staffing reports show that employment decreased between April 1996 and June 1996, from 216 to 152 field employees.  According to Kear, the trend continued ranging from 135 employees in July 1996, to 100 in August 1996.  Other documentary evidence shows that the number of welder positions at Owensboro decreased from 33 welders in June to 25 welders in July 1996 (R. Exh. 52Œ66). While the Respondent conceded that it hired a few individuals to replace those who had left their jobs, the Respondent hired a total of 17 employees between June and August 1, 1996 (R. Exh. 55).  Six of those were hired as pipewelders and six were pipefitters.  The testimony of Kear and Johnny Miller, Respondent™s office manager shows that the replacement welders and fitters were hired in accordance with the Company™s preferential hiring policy, and that most of them were prior Kamtech employees. The General Counsel and the Charging Party, nevertheless, argue that the record supports a finding that the Respondent violated Section 8(a)(1) and (3) of the Act, because the eight union applicants were not hired and not even considered for hire because of their union affiliation.  They argue that Forkin and the seven union applicants attempted to seek employment in the same fashion as other applicants who were hired, that is by going to the jobsite looking for work, but that the eight applicants were not permitted to fill out applications.  They further argue that the Respondent has demonstrated union animus and has refused to hire other indi-viduals for that reason.  According to the General Counsel, a prima facie case of discrimination has been made by showing that the applicants filed employment applications, i.e. Forkin™s letter, that the employer refused to hire the applicants, that they were suspected or known to be union supporters and that other individuals without union affiliation were hired.  Fluor Daniel, Inc., 304 NLRB 970 (1991).  The Charging Party submits that even if the record does not support a refusal to hire, it is clear that a refusal to consider for hire has been established. Here, the employer was faced with a mass application request, otherwise the eight union applicants used an application process similar to that used by other successful candidates.  Clearly, it has been shown that the Respondent has refused to hire other applicants because of union considerations.  I also agree that the record shows that the applicants were amply quali-fied as either welders or as pipefitters and that they would have been qualified to perform the work available at the Owensboro jobsite.  However, the record shows convincingly that the Respondent was not in a hiring mode on June 20, 1996.  The Respondent refused to afford Forkin and his seven union members to fill out job applications, because the Respondent had no immediate need for additional employees.  On June 19, 1996, only one day earlier, the Respon-dent had decided and was committed to hire two applicants.  And on July 13, 1996, even Schultz was laid off.  According to her testimony, consistent with that of Kear and Miller, there    KAMTECH, INC. 251was little hiring from late June onward.  She also testified that prior to her layoff other crews 
had been laid off.  Although six welders and si
x fitters were hired in July and August 1996, 
they were replacements.  The record consistin
g of unrebutted documentary evidence shows that 
one pipefitter reported for work
 on June 26, 1996.  He had been engaged for employment by 
Webster on June 19, 1996.  The Respondent hired 
one fitter on July 1, 1996, and one welder on 
July 15, 1996.  Three fitters were hired on July 
18 and July 23, 1996, and one welder was hired 
on July 29, 1996.  The actual hiring was accord
ingly not inconsistent with Respondent™s 
representation on June 20, 1996, that it was not hiri
ng.  Moreover, the record further shows that 
the employees hired were, with one exception, form
er employees of the Company.  On balance 
I find that the General Counsel has failed to ma
ke out a prima facie of discrimination.  Under 
Wright Line
, supra, I further find that the Respondent ha
s demonstrated that the eight applicants 
would not have been hired even in the absence 
of any union considerations.  They did not meet 
the criteria under Kamtech™s preferential hiring 
policy.  That policy was not shown on this 
record to be discriminatory.  I accordingly dismiss this aspect of the complaint. 
CONCLUSIONS OF LAW 
1.  The Respondent Kamtech, Inc. is an employ
er engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act. 
2.  The Union, International Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths, 
Forgers and Helpers, AFLŒCIO, is a labor organi
zation within the meaning of Section 2(13) of 
the Act. 
3.  The Company™s foremen, John Webster, Okie Lacey, James Haberzettle, Bob Browning, 
Jim Umstead, Craig Gaston, and Buddy Thomson were
 supervisors within the meaning of 2(11) 
of the Act.  Wilmer Sellers, quality control technician, was an agent within the meaning of 

2(13) of the Act. 
4.  The Respondent violated S
ection 8(a)(1) of the Act by: 
(a)  Coercively interrogating applicants fo
r employment about their union membership; 
(b)  Creating the impression among employees that their union activities were under sur-
veillance; 
(c)  Denigrating employees and calling them 
derogatory names because of their union ac-
tivities; 
(d)  Informing employees that their applicati
ons for employment would not by considered 
because of their union affiliation; 
(e)  Informing employees that engaging in union activities would be futile. 
5.  The Respondent violated Secti
on 8(a)(1) and (3) of the Act by: 
(a)  Issuing a written discipline to its employ
ee Mark Rountree, because of his union sup-
port; (b)  Assigning more onerous working conditions 
to its employee Mark Rountree, because of 
his union activities; 
(c)  Changing the length of employees™ brea
ks from 10 minutes to 5 minutes because of the 
employees™ union activities; 
(d)  Discharging Mark Rountree,
 because of his union activities; 
(e)  Refusing to hire or consider for hire 
Mitch Dotson and Robert Young because of their 
union affiliation. (f)  Refusing to hire or consider for hire
 Michael Cornell because of his union support. 
6.  The aforesaid unfair labor practices are unfai
r labor practices within the meaning of Sec-
tion 2(6) and (7) of the Act. 
THE REMEDY Having found that the Respondent vi
olated Section 8(a)(1) and (3) of the Act, I find that it 
must be ordered to cease and desi
st and to take certain affirmativ
e action designed to effectuate 
the policies of the Act.  Having found that the Respondent unlawfully issued a written repri-

mand to Mark Rountree, assigned him to mo
re onerous working conditions, changed the 
breaktime, and terminated his employment, the Re
spondent must offer him reinstatement to his 
former job or, if that job no longer exists, to 
a substantially identical position and make him 
whole for any loss of wages or other benefits be suffered as a result of the discriminatory 
actions against him in accordance with 
F. W. Woolworth Co.,
 90 NLRB 289 (1950) and 
New 
Horizons for the Retarded
, 283 NLRB 1173 (1987).  Having refused 
to hire or consider for hire 
Mitch Dotson, Robert Young, and Michael Cornell,
 the Respondent must offer them jobs which 
they were denied or, if these jobs no longer ex
ist, to substantially equivalent positions at new 
jobsites, if necessary, and make them whole for 
any loss of earnings and other benefits as a 
result of the discrimination in accordan
ce with the same au
thorities cited above. 
[Recommended Order o
mitted from publication.]   